Citation Nr: 0837809	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1965 to March 1985.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's claim for 
entitlement to service connection for asthma and continued 
the assigned disability ratings for hearing loss and tinnitus 
as noncompensable (0) and 10 percent respectively.  In a 
subsequent decision, the RO granted an increased rating of 10 
percent for hearing loss, and, shortly thereafter, the 
veteran withdrew his appeal as to the issues of increased 
ratings for hearing loss and tinnitus.  Consequently, those 
issues are not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for asthma, which 
he believes had its onset while he was on active duty.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

The Board notes that Service Treatment Records (STRs) 
indicate that the veteran was diagnosed with an upper 
respiratory infection in January 1984.  The Board further 
notes the veteran has a current diagnosis of asthma.  Thus, 
there is competent evidence of a current disability and 
evidence establishing that a disease occurred in service.  In 
addition, in both his June 2006 Notice of Disagreement and 
his October 2005 Substantive Appeal, the veteran appears to 
be asserting continuous symptoms of difficulty breathing 
since active duty to present.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002) (medical examination necessary 
when record includes diagnosis of claimed condition and lay 
description of continuity of symptoms that are capable of lay 
observation).  Though the Board acknowledges that the veteran 
was afforded a July 2007 Agent Orange examination, it points 
out that veteran has not been provided an examination with 
respect to the claim of service connection for asthma.  For 
the reasons stated above, the Board finds that the criteria 
for obtaining a VA medical opinion or examination are met.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
to determine the nature and etiology of 
the veteran's asthma disability.  The 
examiner should conduct a thorough 
respiratory examination and diagnose any 
pathology found.  As to any respiratory 
disability that is identified, the 
examiner should offer an opinion as to 
whether the disability is at least as 
likely as not (50 percent or greater 
probability) related to a disease or 
injury in service.  A complete rationale 
should be provided for any opinions 
given.  If the requested medical opinion 
cannot be given, the examiner should 
state the reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
asthma.  If service connection is not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative 
should be afforded an opportunity to 
respond before the claims folder is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




